Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on August 11, 2022.

Claims 1 and 4-16 are pending.
Claims 1 and 4-13 have been amended in this action.
Claims 2-3 are canceled.
Claims 12-16 are added.
It is noted that the claims 14 and 15 did not exist in the claim set filed on Feb. 4, 2021. Thus, there was no claim rejections applied to them in the first Office Action.  
The objection to claim 9 is withdrawn in view of Applicant's amendment to the claim.
The 35 U.S.C. § 112(f) interpretations to claims 1, 6, 7, 9, and 11 are no longer invoked in view of Applicant's amendments to the claims.
The 35 U.S.C. § 112(a) and (b) rejections of Claims 1, 6, 7, 9, and 11 are withdrawn in view of Applicant's amendments to the claims.
Response to Arguments
Applicant's arguments have been considered but are moot in view of new ground(s) of rejection. In these arguments applicant relies on the amended claims and not the original ones.
Allowable Subject Matter

Upon extensive searches of various databases, Examiner respectfully submits that claims 1 and 4-13 are allowable over the prior art of record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 14 is directed to a meter device. However, the recited components of meter device appear to lack the necessary physical components (hardware) to constitute a machine or manufacture under § 101. The recited components of the meter device can be construed to cover software under the broadest reasonable interpretation because the recited processor can be a virtual machine. Therefore, the claimed meter device is ineligible subject matter under § 101.
Claims 15 and 16 are directed to a display instruction program product. However, the display instruction program product does not define any structural and functional interrelationships between the display instruction program product and any hardware elements of a computer, which permit the display instruction program product’s functionality to be realized. In addition, the specification fails to describe what constitutes a computer readable medium. Consequently, the computer readable medium can be reasonably interpreted as carrying electrical signals. Therefore, the claimed display instruction program product is ineligible subject matter under § 101.
Under the principles of compact prosecution, claims 14-16 have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC 101 issues.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)  will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2018/0072162 teaches that a system update function is disabled when determining that the electric vehicle currently is in use;
US 2016/0266886 teaches that determining whether a vehicle ignition OFF condition is TRUE; when the vehicle ignition OFF condition is TRUE, then installing the update; and providing a notification to a mobile device associated with the vehicle user that the installation is complete; and 
CN 103915110 A teaches a refresh method of a volatile memory includes selecting a target refresh type from a plurality of candidate refresh types according to the at least one parameter; and performing a refresh operation upon the volatile memory according to the target refresh type, where the candidate refresh types include at least a first candidate refresh type and a second candidate refresh type, each refresh command complying with the first candidate refresh type is arranged to refresh a first number of banks of the volatile memory, and each refresh command complying with the second candidate refresh type is arranged to refresh a second number of banks of the volatile memory.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAXIN WU/
Primary Examiner, Art Unit 2191